Pee Cueiam.
This case is before us on a rule to show cause why a peremptory or alternative writ of mandamus should not be issued commanding William J. OShea, collector of taxes of the borough of Palisades Park, in the county of Bergen, to issue to and deliver to the relator, Delia Y. Knox, tax bills for the taxes for the years 1924 and 1925 against Tot No. 17 in block 159 on the tax map of the borough of Palisades Park, to accept and receive such taxes from the relator, or her agents, to give proper receipts therefor, and to discharge and satisfy the lien of such taxes against said lot for said years. The record contains a stipulation of facts. This stipulation admits that Delia Y. Knox is the owner of said lot No. 17, and that she acquired title thereto by deed on September 15th, 1918. The stipulation further admits that no tax bills for the years 1924 and 1925 were sent by the *273coBeetor of taxes of said borough to the relator; that request therefor were made; that the amount of the taxes for the said years have been rendered to the collector of taxes; that tender was refused, until an alleged lien for an unpaid assessment for grading is paid and satisfied; that the assessment for grading was affirmed on May 14tli, 1915; that on February 21st, 1924, the collector of taxes held a sale to meet certain unpaid taxes, and the said lot was struck off and sold to the borough because of the said unpaid assessment for grading. The relator argues in his brief that the alleged assessment for grading is not a lien against the lot in question. We think this question is not before us under the present rule. We will therefore not pass upon it.
We do think, however, that the relator is entitled to receive from the collector of taxes of the borough of Palisades Park the bills for taxes against said lot for the years 1924 and 1925, and that the collector should accept and re-receive such taxes and give proper receipts therefor if payment be tendered by the relator. The Tax law of 1918, section 601 (Pamph. L. 1918, p. 872), provides that as soon as the tax duplicate is delivered to the collector (on or before April 1st, section 509, Pamph. L. 1918, p. 868), he shall at once begin the work of preparing, completing, mailing or otherwise delivering tax bills to the individuals assessed, and shall complete such work on or before the 15th day of May. It is no defense to the obligation thus imposed that there is an alleged lien for an unpaid street assessment outstanding against the lot. We find nothing in the Tax act which justifies the action of the said collector of taxes in refusing to deliver to the relator the tax bills and to accept payment of the taxes due for the years 1924 and 1925.
A peremptory writ of mandamus is therefore awarded to the relator. The writ, to be issued out of and under the seal of this court, shall command and enjoin William J. O’Shea, collector of taxes of the borough of Palisades Park, in the county of Bergen, to issue and deliver to Delia Y. Knox tax bills for the taxes for the years 1924 and 1925 against lot No. 17 in block 159 on the tax map of the borough of Pali*274sades Park, t'o accept and receive-such-taxes from the said Delia Y. Knox, or her agents, thereupon to give proper receipts therefor, and to discharge and satisfy the lien of said taxes against said lot.